Exhibit 10.9(d)

 

AMENDMENT NUMBER THREE

to the

Amended and Restated Master Loan and Security Agreement

Dated as of April 28, 2005

by and between

AAMES CAPITAL CORPORATION,

AAMES INVESTMENT CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER THREE is made as of March 1, 2006 by and between AAMES
CAPITAL CORPORATION, having an address at 350 South Grand Avenue, 43rd Floor,
Los Angeles, California 90071 (a “Borrower”), AAMES INVESTMENT CORPORATION,
having an address at 350 South Grand Avenue, 43rd Floor, Los Angeles, California
90071 (a “Borrower”, and together with Aames Capital Corporation, the
“Borrowers”) and CITIGROUP GLOBAL MARKETS REALTY CORP., having an address at 390
Greenwich Street, 6th Floor, New York, New York 10013 (the “Lender”), to the
Amended and Restated Master Loan and Security Agreement, dated as of April 28,
2005, by and between the Borrowers and the Lender, as amended (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

 


RECITALS

 

WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                                Effective as of December 31, 2005,
Section 6.16 of the Agreement is hereby amended by deleting the existing
“Tangible Net Worth; Liquidity” representation and replacing it with the
following:

 

“6.16               Tangible Net Worth; Liquidity. (a) AIC’s Tangible Net Worth
is not less than $250,000,000, plus 50% of any additional capital raised by AIC
pursuant to a public or private offering. AIC has cash, Cash Equivalents and
unused borrowing capacity on unencumbered assets that could be drawn against
(taking into account required haircuts) under committed warehouse and repurchase
facilities in an amount equal to not than $38,000,000. The ratio of AIC’s Total
Indebtedness to Tangible Net Worth is not greater than 20:1. The ratio of AIC’s
Adjusted Indebtedness to Tangible Net Worth is not greater than 7:1.”

 

SECTION 2.                                Effective as of December 31, 2005,
Section 7.16 of the Agreement is hereby amended by deleting the existing “
Maintenance of Liquidity” covenant and replacing it with the following:

 

--------------------------------------------------------------------------------


 

“7.16               Maintenance of Liquidity. (a) AIC shall at all times have
cash, Cash Equivalents and unused borrowing capacity on unencumbered assets that
could be drawn against (taking into account required haircuts) under committed
warehouse and repurchase facilities in an amount equal to not less than
$38,000,000.”

 

SECTION 3.                                Effective as of December 31, 2005,
Section 7.18 of the Agreement is hereby amended by deleting the existing
“Maintenance of Ratio of Total Indebtedness to Tangible Net Worth” covenant and
replacing it with the following:

 

“7.18               Maintenance of Ratio of Total Indebtedness to Tangible Net
Worth. AIC shall not permit the ratio of Total Indebtedness to Tangible Net
Worth at any time to be greater than 20:1”

 

SECTION 4.                                Defined Terms. Any terms capitalized
but not otherwise defined herein should have the respective meanings set forth
in the Agreement.

 

SECTION 5.           Limited Effect. Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

 

SECTION 6.           Waiver. Upon execution of this Amendment Number Three, the
Borrowers and the Lender agree that any non-compliance or violation of Sections
6.16, 7.16 or 7.18 of the Agreement on or after December 31, 2005 up to the date
of this Amendment Number Three are hereby waived.

 

SECTION 7.           Representations. In order to induce the Lender to execute
and deliver this Amendment Number Three, the Borrowers hereby represent to the
Lender that as of the date hereof, taking into account the waiver provided
pursuant to Section 6, the Borrowers are in full compliance with all of the
terms and conditions of the Agreement and no Default or Event of Default has
occurred and is continuing under the Agreement.

 

SECTION 8.           Governing Law. This Amendment Number Three shall be
construed in accordance with the laws of the State of New York and the
obligations, rights, and remedies of the parties hereunder shall be determined
in accordance with such laws without regard to conflict of laws doctrine applied
in such state (other than Section 5-1401 of the New York General Obligations
Law).

 

SECTION 9.           Counterparts. This Amendment Number Three may be executed
by each of the parties hereto on any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number Three to be executed and delivered by their duly authorized officers as
of the day and year first above written.

 

 

AAMES CAPITAL CORPORATION

 

(Borrower)

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

Name: Jon D. Van Deuren

 

Title: Executive Vice President – Finance
and Chief Financial Officer

 

 

 

 

 

AAMES INVESTMENT CORPORATION

 

(Borrower)

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

Name: Jon D. Van Deuren

 

Title: Executive Vice President – Finance
and Chief Financial Officer

 

 

 

 

 

CITIGROUP GLOBAL MARKETS

 

REALTY CORP.

 

(Lender)

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------